SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is AFFIRMED.
Defendant-appellant Julio Silverio appeals from a sentence imposed by the United States District Court for the Eastern District of New York (Weinstein, J.), after Silverio’s conviction, pursuant to his guilty plea, of kidnaping in aid of racketeering in violation of 18 U.S.C. §§ 1959(a)(1) and (2), conspiracy to commit robbery in violation of 18 U.S.C. § 1951, and use of a firearm in furtherance of crimes of violence in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii) and (2). Silverio was sentenced to a total term of 272 months’ incarceration, five years’ supervised release, $269,819.93 restitution, and a $300 special assessment.
On appeal, defendant-appellant Silverio challenges his sentence, arguing that the district court erred: (1) in adjusting upwards by 3 levels his offense level for having a managerial role in the offense: (2) limiting a downward departure for diminished capacity to one level; and (3) in determining the losses from the robberies.
Upon review of the record and the arguments made on appeal, we find no error. The judgment of the district court is AFFIRMED.